UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Stacey E. Hong, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2014 – November 30, 2014 Item 1.Schedule of Investments. DIVIDEND PLUS+ INCOME FUND SCHEDULE OF INVESTMENTS (Unaudited) NOVEMBER 30, 2014 Security Shares Description Value Common Stock - 47.1% Communications - 1.3% Verizon Communications, Inc. (a)(b) $ Consumer Discretionary - 4.8% Starbucks Corp. (a)(b) The Home Depot, Inc. (a)(b) Time Warner Cable, Inc. (a)(b) Tupperware Brands Corp. (a) Whirlpool Corp. (a)(b) Consumer Staples - 4.9% Diageo PLC, ADR (a)(b) PepsiCo, Inc. (a)(b) The Procter & Gamble Co. (a)(b) Energy - 5.4% Chevron Corp. (a)(b) Occidental Petroleum Corp. (a)(b) Schlumberger, Ltd. (a)(b) The Williams Cos., Inc. (a)(b) Financials - 7.6% ACE, Ltd. (a)(b) American Realty Capital Properties, Inc. REIT (a)(b) JPMorgan Chase & Co. (a)(b) NorthStar Asset Management Group, Inc. (a)(b) NorthStar Realty Finance Corp. REIT (a)(b) Outfront Media, Inc. REIT (a) The Blackstone Group LP (a)(b) The Chubb Corp. (a)(b) Health Care - 9.6% Abbott Laboratories (a)(b) Amgen, Inc. (a)(b) Covidien PLC (a)(b) Johnson & Johnson (a)(b) Medtronic, Inc. (a)(b) Pfizer, Inc. (a)(b) UnitedHealth Group, Inc. (a)(b) Industrials - 7.4% General Electric Co. (a)(b) Honeywell International, Inc. (a)(b) Raytheon Co. (a)(b) The Boeing Co. (a)(b) United Technologies Corp. (a)(b) Information Technology - 5.1% Altera Corp. (a)(b) EMC Corp. (a)(b) QUALCOMM, Inc. (a)(b) Xilinx, Inc. (a)(b) Materials - 1.0% International Paper Co. (a)(b) Total Common Stock (Cost $45,609,284) Money Market Fund - 39.8% Fidelity Institutional Cash Money Market Fund, 0.05% (c) (Cost $38,698,501) Total Investments - 86.9% (Cost $84,307,785)* $ Total Written Options - (1.4)% (Premiums Received $(968,697))* ) Other Assets & Liabilities, Net – 14.5% Net Assets – 100.0% $ DIVIDEND PLUS+ INCOME FUND SCHEDULE OF CALL AND PUT OPTIONS WRITTEN (Unaudited) NOVEMBER 30, 2014 Security Strike Exp. Contracts Description Price Date Value Written Options - (1.4)% Call Options Written - (1.1)% Abbott Laboratories $ 12/14 $ Abbott Laboratories 12/14 Abbott Laboratories 01/15 ACE, Ltd. 12/14 ACE, Ltd. 01/15 Altera Corp. 12/14 Altera Corp. 12/14 Altera Corp. 01/15 Altera Corp. 01/15 American Realty Capital Properties, Inc. REIT 12/14 American Realty Capital Properties, Inc. REIT 12/14 American Realty Capital Properties, Inc. REIT 12/14 American Realty Capital Properties, Inc. REIT 01/15 Amgen, Inc. 12/14 Amgen, Inc. 12/14 Amgen, Inc. 12/14 Amgen, Inc. 01/15 Chevron Corp. 12/14 Chevron Corp. 01/15 Covidien PLC 12/14 Covidien PLC 12/14 Covidien PLC 12/14 Diageo PLC, ADR 12/14 Diageo PLC, ADR 01/15 Diageo PLC, ADR 01/15 Diageo PLC, ADR 01/15 EMC Corp. 12/14 EMC Corp. 12/14 EMC Corp. 12/14 EMC Corp. 12/14 EMC Corp. 12/14 EMC Corp. 12/14 EMC Corp. 01/15 EMC Corp. 01/15 General Electric Co. 12/14 General Electric Co. 12/14 General Electric Co. 12/14 General Electric Co. 12/14 General Electric Co. 12/14 General Electric Co. 01/15 Honeywell International, Inc. 12/14 Honeywell International, Inc. 12/14 Honeywell International, Inc. 12/14 Honeywell International, Inc. 01/15 International Paper Co. 12/14 International Paper Co. 12/14 International Paper Co. 12/14 International Paper Co. 12/14 International Paper Co. 12/14 International Paper Co. 12/14 Johnson & Johnson 12/14 Johnson & Johnson 12/14 Johnson & Johnson 12/14 Johnson & Johnson 01/15 JPMorgan Chase & Co. 12/14 JPMorgan Chase & Co. 12/14 JPMorgan Chase & Co. 12/14 JPMorgan Chase & Co. 01/15 JPMorgan Chase & Co. 01/15 Medtronic, Inc. 12/14 Medtronic, Inc. 12/14 Medtronic, Inc. 12/14 Medtronic, Inc. 12/14 Medtronic, Inc. 12/14 Medtronic, Inc. 01/15 NorthStar Asset Management Group, Inc. 12/14 NorthStar Asset Management Group, Inc. 12/14 NorthStar Asset Management Group, Inc. 01/15 NorthStar Realty Finance Corp. REIT 12/14 NorthStar Realty Finance Corp. REIT 12/14 NorthStar Realty Finance Corp. REIT 01/15 Occidental Petroleum Corp. 12/14 Occidental Petroleum Corp. 12/14 Occidental Petroleum Corp. 01/15 Outfront Media, Inc. REIT 12/14 Outfront Media, Inc. REIT 12/14 Outfront Media, Inc. REIT 12/14 Outfront Media, Inc. REIT 01/15 PepsiCo, Inc. 12/14 PepsiCo, Inc. 12/14 PepsiCo, Inc. 01/15 PepsiCo, Inc. 01/15 Pfizer, Inc. 12/14 Pfizer, Inc. 12/14 Pfizer, Inc. 12/14 Pfizer, Inc. 12/14 Pfizer, Inc. 01/15 QUALCOMM, Inc. 12/14 QUALCOMM, Inc. 12/14 QUALCOMM, Inc. 12/14 QUALCOMM, Inc. 12/14 QUALCOMM, Inc. 01/15 Raytheon Co. 12/14 Raytheon Co. 01/15 Raytheon Co. 01/15 Schlumberger, Ltd. 12/14 Schlumberger, Ltd. 12/14 Schlumberger, Ltd. 12/14 Schlumberger, Ltd. 12/14 Schlumberger, Ltd. 01/15 Schlumberger, Ltd. 01/15 Starbucks Corp. 12/14 Starbucks Corp. 12/14 Starbucks Corp. 01/15 Starbucks Corp. 01/15 Starbucks Corp. 01/15 The Blackstone Group LP 12/14 The Blackstone Group LP 12/14 The Blackstone Group LP 12/14 The Blackstone Group LP 12/14 The Blackstone Group LP 12/14 The Blackstone Group LP 12/14 The Blackstone Group LP 01/15 The Boeing Co. 12/14 The Boeing Co. 12/14 The Boeing Co. 01/15 The Boeing Co. 01/15 The Chubb Corp. 12/14 The Chubb Corp. 12/14 The Chubb Corp. 01/15 The Chubb Corp. 01/15 The Home Depot, Inc. 12/14 The Home Depot, Inc. 12/14 The Home Depot, Inc. 12/14 The Home Depot, Inc. 01/15 The Procter & Gamble Co. 12/14 The Procter & Gamble Co. 12/14 The Procter & Gamble Co. 12/14 The Procter & Gamble Co. 12/14 The Procter & Gamble Co. 01/15 The Williams Cos., Inc. 12/14 The Williams Cos., Inc. 12/14 The Williams Cos., Inc. 12/14 The Williams Cos., Inc. 12/14 The Williams Cos., Inc. 12/14 The Williams Cos., Inc. 01/15 The Williams Cos., Inc. 01/15 The Williams Cos., Inc. 01/15 Time Warner Cable, Inc. 12/14 Time Warner Cable, Inc. 12/14 Time Warner Cable, Inc. 01/15 Time Warner Cable, Inc. 01/15 Tupperware Brands Corp. 12/14 United Technologies Corp. 12/14 United Technologies Corp. 12/14 United Technologies Corp. 12/14 United Technologies Corp. 12/14 United Technologies Corp. 12/14 United Technologies Corp. 01/15 United Technologies Corp. 01/15 UnitedHealth Group, Inc. 12/14 UnitedHealth Group, Inc. 12/14 UnitedHealth Group, Inc. 12/14 UnitedHealth Group, Inc. 12/14 UnitedHealth Group, Inc. 01/15 UnitedHealth Group, Inc. 01/15 Verizon Communications, Inc. 12/14 Verizon Communications, Inc. 12/14 Verizon Communications, Inc. 01/15 Verizon Communications, Inc. 01/15 Whirlpool Corp. 12/14 Xilinx, Inc. 12/14 Xilinx, Inc. 12/14 Xilinx, Inc. 12/14 Xilinx, Inc. 12/14 Xilinx, Inc. 01/15 Total Call Options Written (Premiums Received $(625,842)) ) Put Options Written - (0.3)% Abbott Laboratories 12/14 Abbott Laboratories 12/14 Abbott Laboratories 12/14 Abbott Laboratories 12/14 Abbott Laboratories 01/15 Abbott Laboratories 01/15 ACE, Ltd. 12/14 ACE, Ltd. 12/14 ACE, Ltd. 12/14 ACE, Ltd. 12/14 Altera Corp. 12/14 Altera Corp. 12/14 Altera Corp. 12/14 Altera Corp. 12/14 Altera Corp. 12/14 Altera Corp. 01/15 Altera Corp. 01/15 Altera Corp. 01/15 American Realty Capital Properties, Inc. REIT 12/14 American Realty Capital Properties, Inc. REIT 12/14 Amgen, Inc. 12/14 Amgen, Inc. 12/14 Amgen, Inc. 12/14 Amgen, Inc. 01/15 Amgen, Inc. 01/15 Chevron Corp. 12/14 Chevron Corp. 12/14 Chevron Corp. 01/15 Covidien PLC 12/14 Covidien PLC 12/14 Covidien PLC 12/14 Covidien PLC 12/14 Covidien PLC 12/14 Covidien PLC 01/15 Diageo PLC, ADR 12/14 Diageo PLC, ADR 12/14 Diageo PLC, ADR 01/15 EMC Corp. 12/14 EMC Corp. 12/14 EMC Corp. 12/14 EMC Corp. 12/14 EMC Corp. 12/14 EMC Corp. 12/14 EMC Corp. 12/14 EMC Corp. 01/15 General Electric Co. 12/14 General Electric Co. 12/14 General Electric Co. 12/14 General Electric Co. 12/14 General Electric Co. 12/14 General Electric Co. 12/14 General Electric Co. 12/14 General Electric Co. 01/15 General Electric Co. 01/15 Honeywell International, Inc. 12/14 Honeywell International, Inc. 12/14 Honeywell International, Inc. 12/14 Honeywell International, Inc. 12/14 Honeywell International, Inc. 12/14 Honeywell International, Inc. 01/15 Honeywell International, Inc. 01/15 International Paper Co. 12/14 International Paper Co. 12/14 International Paper Co. 12/14 International Paper Co. 12/14 International Paper Co. 12/14 International Paper Co. 01/15 Johnson & Johnson 12/14 Johnson & Johnson 12/14 Johnson & Johnson 12/14 Johnson & Johnson 12/14 Johnson & Johnson 01/15 JPMorgan Chase & Co. 12/14 JPMorgan Chase & Co. 12/14 JPMorgan Chase & Co. 12/14 JPMorgan Chase & Co. 12/14 JPMorgan Chase & Co. 01/15 JPMorgan Chase & Co. 01/15 Medtronic, Inc. 12/14 Medtronic, Inc. 12/14 Medtronic, Inc. 12/14 Medtronic, Inc. 12/14 Medtronic, Inc. 01/15 NorthStar Asset Management Group, Inc. 12/14 NorthStar Asset Management Group, Inc. 12/14 NorthStar Asset Management Group, Inc. 01/15 NorthStar Realty Finance Corp. REIT 12/14 NorthStar Realty Finance Corp. REIT 12/14 NorthStar Realty Finance Corp. REIT 12/14 NorthStar Realty Finance Corp. REIT 01/15 NorthStar Realty Finance Corp. REIT 01/15 Occidental Petroleum Corp. 12/14 Occidental Petroleum Corp. 12/14 Occidental Petroleum Corp. 12/14 Occidental Petroleum Corp. 12/14 Occidental Petroleum Corp. 01/15 PepsiCo, Inc. 12/14 PepsiCo, Inc. 12/14 PepsiCo, Inc. 12/14 PepsiCo, Inc. 12/14 PepsiCo, Inc. 01/15 PepsiCo, Inc. 01/15 Pfizer, Inc. 12/14 Pfizer, Inc. 12/14 Pfizer, Inc. 12/14 Pfizer, Inc. 12/14 Pfizer, Inc. 01/15 Pfizer, Inc. 01/15 QUALCOMM, Inc. 12/14 QUALCOMM, Inc. 12/14 QUALCOMM, Inc. 12/14 QUALCOMM, Inc. 12/14 QUALCOMM, Inc. 01/15 QUALCOMM, Inc. 01/15 Raytheon Co. 12/14 Raytheon Co. 12/14 Raytheon Co. 12/14 Raytheon Co. 12/14 Raytheon Co. 12/14 Raytheon Co. 01/15 Schlumberger, Ltd. 12/14 Schlumberger, Ltd. 12/14 Schlumberger, Ltd. 12/14 Schlumberger, Ltd. 12/14 Schlumberger, Ltd. 12/14 Schlumberger, Ltd. 12/14 Schlumberger, Ltd. 01/15 Starbucks Corp. 12/14 Starbucks Corp. 12/14 Starbucks Corp. 12/14 Starbucks Corp. 01/15 Starbucks Corp. 01/15 Starbucks Corp. 01/15 The Blackstone Group LP 12/14 The Blackstone Group LP 12/14 The Blackstone Group LP 12/14 The Blackstone Group LP 12/14 The Blackstone Group LP 12/14 The Blackstone Group LP 12/14 The Blackstone Group LP 01/15 The Blackstone Group LP 01/15 The Boeing Co. 12/14 The Boeing Co. 12/14 The Boeing Co. 12/14 The Boeing Co. 12/14 The Boeing Co. 01/15 The Boeing Co. 01/15 The Chubb Corp. 12/14 The Chubb Corp. 01/15 The Home Depot, Inc. 12/14 The Home Depot, Inc. 12/14 The Home Depot, Inc. 01/15 The Procter & Gamble Co. 12/14 The Procter & Gamble Co. 12/14 The Procter & Gamble Co. 12/14 The Procter & Gamble Co. 12/14 The Procter & Gamble Co. 12/14 The Procter & Gamble Co. 01/15 The Williams Cos., Inc. 12/14 The Williams Cos., Inc. 12/14 The Williams Cos., Inc. 12/14 The Williams Cos., Inc. 12/14 The Williams Cos., Inc. 12/14 The Williams Cos., Inc. 12/14 The Williams Cos., Inc. 01/15 The Williams Cos., Inc. 01/15 Time Warner Cable, Inc. 12/14 Time Warner Cable, Inc. 12/14 Time Warner Cable, Inc. 01/15 United Technologies Corp. 12/14 United Technologies Corp. 12/14 United Technologies Corp. 01/15 United Technologies Corp. 01/15 UnitedHealth Group, Inc. 12/14 UnitedHealth Group, Inc. 12/14 UnitedHealth Group, Inc. 12/14 UnitedHealth Group, Inc. 12/14 UnitedHealth Group, Inc. 12/14 UnitedHealth Group, Inc. 01/15 Verizon Communications, Inc. 12/14 Verizon Communications, Inc. 12/14 Verizon Communications, Inc. 12/14 Verizon Communications, Inc. 12/14 Verizon Communications, Inc. 12/14 Verizon Communications, Inc. 01/15 Verizon Communications, Inc. 01/15 Verizon Communications, Inc. 01/15 Whirlpool Corp. 12/14 Xilinx, Inc. 12/14 Xilinx, Inc. 12/14 Xilinx, Inc. 12/14 Xilinx, Inc. 12/14 Xilinx, Inc. 01/15 Xilinx, Inc. 01/15 Total Put Options Written (Premiums Received $(342,855)) ) Total Written Options - (1.4)% (Premiums Received $(968,697)) $ ) DIVIDEND PLUS+ INCOME FUND NOTES TO SCHEDULES OF INVESTMENTS AND CALL AND PUT OPTIONS WRITTEN NOVEMBER 30, 2014 (Unaudited) ADR American Depositary Receipt LP Limited Partnership PLC Public Limited Company REIT Real Estate Investment Trust. (a) Subject to call option written by the Fund. (b) Subject to put option written by the Fund. (c) Variable rate security. Rate presented is as of November 30, 2014. *Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized depreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Depreciation $ ) The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical assets Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments and other financial instruments and liabilities as of November 30, 2014. Level 1 Level 2 Level 3 Total Assets Investments At Value Common Stock Communications $ $ - $ - $ Consumer Discretionary - - Consumer Staples - - Energy - - Financials - - Health Care - - Industrials - - Information Technology - - Materials - - Money Market Fund - - Total Investments At Value - Total Assets $ $ $ - $ Liabilities Other Financial Instruments** Written Options ) ) - ) Total Liabilities $ ) $ ) $ - $ ) **Other Financial Instruments are derivative instruments not reflected in the Schedule of Investments, such as written options, which are valued at their market value at period end. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended November 30, 2014. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED BY THE FUND. Item 2.Controls and Procedures. (a) The registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of these disclosure controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3.Exhibits Certifications as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FORUM FUNDS By /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date January 8, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Stacey E. Hong Stacey E. Hong, Principal Executive Officer Date January 8, 2015 By /s/ Karen Shaw Karen Shaw, Principal Financial Officer Date January 8, 2015
